i          i      i                                                                   i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-07-00827-CV

                                      In the MATTER OF F.C.M.

                      From the 289th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-JUV-02114
                             Honorable, Carmen Kelsey, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 18, 2008

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Pursuant to a plea bargain agreement, F.C.M. pleaded true to the State’s petition alleging he

committed the offense of aggravated assault with a deadly weapon. The trial court followed the plea

agreement by taking into consideration five other delinquency cases and imposing a five-year

determinate sentence.

           F.C.M.’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he asserts the appeal should be dismissed or, alternatively, there are no meritorious issues to raise

on appeal. Because the trial court followed the plea bargain, F.C.M. could appeal only if the trial

court granted permission. TEX . FAM . CODE ANN . § 56.01(n) (Vernon 2002). The trial court’s
                                                                                     04-07-00827-CV

statements to F.C.M. regarding appeal are ambiguous and arguably constitute a grant of permission

to appeal. Accordingly, we will not dismiss the appeal.

       Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738, (1967), High

v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.

App. 1969); see In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998) (Anders procedures apply to appeals

from juvenile delinquency adjudications); In re A.L.H., 974 S.W.2d 359, 360 (Tex. App.—San

Antonio 1998, no pet.) (same). Counsel states she has provided the juvenile and his guardian copies

of the brief and motion to withdraw and informed them of the juvenile’s right to review the record

and file his own brief. See A.L.H., 974 S.W.2d at 360-61; Nichols v. State, 954 S.W.2d 83, 85-86

(Tex. App.–San Antonio, 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San

Antonio 1996, no pet.). No pro se brief has been filed.

       After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by F.C.M.’s counsel and affirm the trial

court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–San Antonio 1997, no

pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996, no pet.).



                                                      Steven C. Hilbig, Justice




                                                -2-